DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species A) CD8 and CD28 transmembrane domains (TMD), B) liquid tumor antigen, C) lentiviral vector, and D) liquid tumor, in the reply filed on 10/4/22 is acknowledged.  The traversal is on the ground(s) that the search and examination of the different groups and species does not present an undue burden to the Office.  This is not found persuasive because even though the search for one might turn up some art pertinent for the other, a search is directed to references which would render the invention obvious, as well as references directed to anticipation of the invention and, therefore, requires a search of relevant literature in many different areas of subject matter.  Evaluation of enablement also requires search and examination which are quite distinct between an encoding nucleic acid, modified immune cell and methods of treating with said cell, as well as different TMDs, viral vectors, chimeric antigen receptor targets and diseases.
The requirement is still deemed proper and is therefore made FINAL.

	
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Drawings
The drawings are objected to because some figures have symbols that are so close in greyscale intensity that one type cannot be distinguished from another, see Fig. 6A, 6E, 6F, 8L, 21C, 21F, 23D, 26E and 28C.  (It is assumed that for Fig. 41B, the bars in the graph are in the order presented in the legend. If not, then they too have intensities not sufficiently distinguishable.)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the colors as described in the specification in the Brief Description of Fig. 1C and 1D.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Specification
The disclosure is objected to because of the following informalities: A hyphen is missing after “anti” in the Brief Description of Fig. 37 (p. 22, line 15).  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-12 and 19-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
	Independent claim 1 recites “a first costimulatory domain that confers enhanced pro-survival function” and “ a second costimulatory domain that confers enhanced effector function”.  The domain not only has to function as a costimulatory domain, but must also enhance prosurvival or effector function. The specification only discusses 4-1BB and CD28 costimulatory domains that used together have these respective enhanced functions (e.g., paragraph beginning p. 135, line 22).  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12 and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,689,431 B2 (‘431).
	US 10,689,431 teaches two CARs (chimeric antigen receptors) in one vector, with one having a 4-1BB costimulatory domain and another having a CD28 costimulatory domain (Fig. 5D).  Fig. 10 depicts a single bicistronic nucleic acid open reading frame comprising two polynucleotides, each encoding a CAR chain, separated by a 2A self-cleavage peptide.  One CAR binds CD22, has a CD8 hinge and transmembrane domain, a 4-1BB costimulatory domain and CD3z intracellular signaling domain. The other CAR binds CD20 and CD19, has a CD8 hinge and transmembrane domain, a CD28 costimulatory domain and CD3z intracellular domain (col. 16, lines 1-12). Fig. 15 shows the anti-tumor cytolytic activity of bicistronic DuoCAR as described for Fig. 10 that were transduced in human T cells (col. 17, lines 1-6).  Alternatively, the second transmembrane can be from CD28 (col. 28, lines 1-7).  



Claim(s) 1-12 and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,253,086 B2 (‘086).
US 10,253,086 teaches in Fig. 66 a bicistronic nucleic acid comprising a first polynucleotide encoding a first chimeric receptor that binds CD19 and a second polynucleotide encoding a second chimeric receptor that binds CD22 or CD123, and also encodes a CD8z hinge and transmembrane domain followed by a 4-1BB costimulatory domain, with a P2A self-cleavage site between the first and second chimeric receptors.  Also taught is CAR-expressing CD22-binding domains that bind different epitopes of CD22 (Fig. 75 and col. 36, lines 35-67).  The cleavage site may alternatively be T2A (col. 11, lines 59-63). The intracellular signaling domain may be the same or different, for instance 4-1BB or CD28 (col. 17, lines 61-63, col. 18, lines 43-48, and col. 19, lines 25-27). The transmembrane domain of the CAR may be that of CD28 (e.g., col. 142, lines 11-14). The hinge region may comprise an amino acid sequence of CD8 (e.g., col. 129, lines 52-61).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) s 1-12, 19-21 and 23-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,689,431 B2 (‘431) as applied to claims 1-9, 12 and 19-23 above, and further in view of US 10,253,086 B2 (‘086), Leibman et al. (PLoS Pathol.13(10): e1006613, 30 pages, cited in the IDS filed 10/21/21), Pinz et al. (Leukemia, 30:701–707, 2016) and Merten et al. and (Mol. Therapy--Meth. Clin. Devel. 3:10617, 14 pages, 2016).
US 10,689,431 teaches two encoded CARs (chimeric antigen receptors) in one vector, with one having a 4-1BB costimulatory domain and another having a CD28 costimulatory domain (Fig. 5D).  Fig. 10 depicts a single bicistronic nucleic acid open reading frame comprising two polynucleotides, each encoding a CAR chain separated, by a 2A self-cleavage peptide, which is also a linker.  One CAR binds CD22, has a CD8 hinge and transmembrane domain, a 4-1BB costimulatory domain and CD3z intracellular signaling domain. The other CAR binds CD20 and CD19, has a CD8 hinge and transmembrane domain, a CD28 costimulatory domain and CD3z intracellular domain (col. 16, lines 1-12). Fig. 15 shows the anti-tumor cytolytic activity of bicistronic DuoCAR as described for Fig. 10 that were transduced in human T cells (col. 17, lines 1-6).  Alternatively, the second transmembrane domain can be from CD28 (col. 28, lines 1-7).  The encoding nucleic acid may be in an animal expression lentiviral vector and be under the regulation of human EF-1α (col. 64, lines 41-67), and may be a self-inactivating lentiviral vector as taught in the prior art (col. 47, lines 4-8). ‘431 does not teach wherein the first and second binding targets are the same or wherein the encoding construct comprises a rev response element (RRE), woodchuck hepatitis virus posttranscriptional regulatory element (WPRE) or cPPT sequence.  Nor does it teach wherein the binding domain is a CD4 extracellular domain.
US 10,253,086 teaches in Fig. 66 a bicistronic nucleic acid comprising a polynucleotide encoding a first chimeric receptor that binds CD19 and another polynucleotide encoding a second chimeric receptor that binds CD22 or CD123, and wherein each polynucleotide also encodes a CD8z hinge and transmembrane domain followed by a 4-1BB costimulatory domain, with a P2A self-cleavage site between the first and second chimeric receptors.  The cleavage site may alternatively be T2A (col. 11, lines 59-63). The 2A linker may be encoded by the Furin-2A linker nucleic acid sequence as taught in SEQ ID NO:89. The nucleic acid may be a lentiviral vector, including a self-inactivating lentiviral vector as taught in the prior art (col. 73, lines 4-7).  Also taught is CAR-expressing CD22-binding domains that bind different epitopes of CD22 (Fig. 75 and col. 36, lines 35-67).  The intracellular signaling domain may be the same or different, for instance 4-1BB or CD28 (col. 17, lines 61-63, col. 18, lines 43-48, and col. 19, lines 25-27). The transmembrane domain of the CAR may be that of CD28 (e.g., col. 142, lines 11-14). The hinge region may comprise an amino acid sequence of CD8 (e.g., col. 129, lines 52-61).  
Leibman et al. teach a CD4-binding CAR comprising a CD4 extracellular domain as the targeting domain. It was found that when comparing a murine retroviral vector (MMLV) and lentiviral vector for expression of the CAR, the lentiviral vector consistently showed about 10-fold higher expression even though it had lower copy number in the transduced T cells (paragraph bridging pp. 3-4). It is discussed that the EF-1α promoter induces sustained higher expression compared to the PGK promoter and showed about 10-fold greater CAR MFI expression (last paragraph of p. 5). Comparing expressed CD4-binding CARs from lentiviral EF-1α promoter vector encoding a CD8 transmembrane domain and either a CD4 extracellular domain or one of several scFv CD4-binding domains, it was found that the CD4 CAR, i.e., comprising the CD4 extracellular domain, controlled HIV infection better than all scFv-based CARs, apparently because of superior HIV binding ability (p. 9, middle of first paragraph). HIV is a ligand for CD4 (p. 2, last sentence). Additionally, it was found that in vivo using humanized mice, when 4-1BB was the costimulatory domain of the CAR, it promoted stronger T cell persistence than a CD28 costimulatory domain 18 days after ART (antiretroviral therapy) removal; although, both constructs showed similar endpoint CD4 T cell counts and CD28 costimulatory domain CARs had increased protection of CD4 T cells (p. 15, third paragraph). “In contrast to the mouse data, our in vitro studies show that CD28 costimulation promoted higher cytokine production and better control over HIV replication, relative to a CD4 CAR containing 4-1BB costimulation.” (p. 18, end of first paragraph)
Pinz et al. teaches a CD4-specific CAR which has a CD4 scFv binding domain (Fig. 1A). The CAR also has aCD8 hinge and transmembrane domain, as well as both a CD28 and 4-1BB costimulatory domain, and the CAR-encoding nucleic acid was subcloned into a lentiviral vector (Fig. 1C and p. 702, col. 2 second paragraph).  CD4 is expressed in the majority of mature T cell lymphomas as some T cell acute lymphoblastic leukemias. “Because CD4 expression is restricted to the hematopoietic compartment and not expressed in hematopoietic stem cells, targeting CD4 minimizes the risk of off-target effects in non-hematological tissues...  Overall, CD4+ cell depletion is reversible and well tolerated.  However, targeting CD4 with antibodies has met only limited success in T-cell malignancies, suggesting that alternative and more potent therapies targeting CD4 are required.18,22” (p. 701, paragraph bridging cols. 1-2)  The CD4CAR had potent killing ability for a lymphoma cell line and eliminated leukemic cells from patients with peripheral T-cell lymphomas (PTCLs, p. 702, col. 1, second paragraph). Significant antileukemic activity of the CD4CAR was also show in vivo in xenogeneic mouse models (ibid.).  It is concluded (p. 706, col. 1, second paragraph) that “CD4 is a promising target for CAR T cells.  We describe a lentiviral vector encoding CD4CAR that specifically recognizes cells expressing CD4.”
	Merten et al. teaches production of lentiviral vectors.  It is taught (first sentence of abstract) that “Lentiviral vectors (LV) have seen considerably increase in use as gene therapy vectors for the treatment of acquired and inherited diseases.”  An example of a third generation LV vector is show in Fig. 1, in the legend of which is described that the vector contains a cPPT for efficient nuclear import, WPRE (W) element for high-level transgene expression, RRE, and SIN self-inactivating component.  The RRE (Rev-Responsive-Element) stabilizes and mediates export of the vector transcripts from the nucleus to the cytoplasm; and, while there are alternative export sequences, none are as efficient (p. 2, col. 2, second paragraph). The self-inactivating component has been used as a biosafety improvement, causing loss of transcriptional capacity of the viral LTR once in the target cell and thereby “minimizing their risk of emergence of replication competent recombinants and avoiding problems linked to promoter interference.” (p. 2, col. 1, second paragraph).  The EF-1α promoter has been used in a lentiviral construct for clinical trials (e.g., p. 7, col. 1, third paragraph).
	It would have been obvious to the artisan of ordinary skill before the application was effectively filed to have substituted in the nucleic acid of ‘431 a CD4 extracellular binding domain in both the CD28 and 4-1BB constimulatory encoded CARs in order to target CD4-expressing target leukemia and lymphoma as taught by Pinz et al., which showed that a CAR comprising scFv CD4-binding domain was effective to kill such cells.  Because Leibman et al. showed that at least for HIV binding, using a CD4 extracellular domain instead of an anti-CD4 scFv was more effective, using the CD4 extracellular domain to bind CD4 instead of an anti-CD4 scFv would have been desirable. Support for expressing two CARs, one with a CD28 and one with a 4-1BB costimulatory domain as disclosed in ‘431 is also supported by Leibman et al. which showed that while use of 4-1BB in vivo showed higher T cell persistence 18 days after ART treatment, both showed T cell protection and in vitro use of CD28 costimulatory domain resulted in higher cytokine production and better HIV replication control.  Therefore, each costimulatory domain was separately beneficial and it would have been desirable to use each in a separate CAR construct for their known and expected properties. It would have been obvious wherein the transmembrane domain of the CD28 costimulatory-domain containing CAR also had a CD28 transmembrane domain as ‘086 indicates may be present. While ‘431 teaches liquid tumor antigen-binding domains of CD19 and CD20 for the DuoCARs, it would also have been obvious wherein the binding domains of each CAR bound the same target, including wherein they bound different epitopes of the same target, as shown by ‘086 for CD22-binding CARs.  This would have been desirable when a single antigen target was used to direct T cell cytolytic activity and for increased binding to the cell surface antigen by targeting, for example, nonoverlapping epitopes. As shown by Leibmann et al. and Pinz et al., it would have been obvious to use a lentiviral vector for expression of the CARs. As taught by the prior art, it would have been obvious wherein the vector comprised an EF-1α promoter as used in lentiviral vectors in clinical trials (Merten et al.) and shown to be highly effective (see especially Liebman et al.). It further would have been obvious wherein the lentiviral vector of ‘431 which comprised a linker which had a 2A cleavage site, e.g., P2A or T2A, and also a furin cleavage site as taught ‘086 for a bicistronic two-CAR-expressing lentiviral vector. Merten et al. discuss the advantages of including a RRE, WRPE and cPPT sequence in the vector, and it would have been desirable to include those elements for the advantages they would reasonably have been expected to have provided.  Both ‘431 and ‘086 teach the benefit of the lentiviral vector being self-inactivating and it would have been obvious to employ such a controlled vector.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 15, 2022